DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive.  Applicant asserts that Kim “merely describes that after accelerating the drum, wash water is sprayed on the laundry” and “Kim describes that ‘wash water may be sprayed on before laundry is pressed against the inner wall of the drum 124 due to the acceleration of the drum.’”  Applicant further states that Kim fails to disclose controlling the drum to rotate at a second speed at which the laundry is not wet by washing water including the additive.  However, Kim teaches that water may be sprayed both during a balancing 221 prior to rinsing (para. 162) and during the rinsing 222 (para. 141).  It was established in the prior Office action that it is advantageous to put a fragrant additive during rinsing in view of Endo.  Particularly in view of Endo, it would have been obvious to put washing water including the additive into the drum during the rinsing 222 of Kim.  If Applicant is suggesting that the prior art does not teach only putting the additive during a rinsing, and not during an acceleration prior to rinsing, this is not persuasive in view of the above teachings that demonstrate that the additive should be put in the drum during the rinsing.
Applicant also asserts that Xu fails to disclose or render obvious the limitation stating that the additive is not put in the drum when the number of times the drum is rotated again at the second speed is equal to or greater than a threshold.  However, as set forth in the prior Office action, Xu teaches that when a drum is rotated above a threshold number of times in an attempt to redistribute an unbalanced load, the drum is stopped and prevented from accelerating to a high speed (para. 52).  Applying these teachings to Kim, in that event, the drum would be stopped prior to the high speed rinsing 222 and the rinsing would not be performed.  Since Endo teaches that the additive should be put in the drum during rinsing, it follows that in the event no rinsing is performed due to the threshold number of times being met, no additive would be put in the drum.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1 and 4-10 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claim 1 and 4-10 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 states that at the second speed, washing water and the additive is put into the drum by the water supply unit.  Claim 1 also states that at the second speed the laundry is not wet by washing water and the additive.  The disclosure does not provide sufficient guidance to one of ordinary skill in the art as to how the washing water and additive can be put into the drum yet not wet the laundry.
Based on what is taught by relevant prior art, one of ordinary skill in the art would not have understood how to put water into the drum and it not contact (wet) the laundry using known methods or structures.  The disclosure states that a drum speed of 400rpm prevents the laundry from being wetted by the washing water and additive, but does not explain the correlation between drum speed and avoiding wetting the laundry.  The physics of centrifugal force within a rotating drum would dictate that at a speed of 400rpm the laundry would be plastered at the interior wall of the drum, and liquid put in the drum would travel towards the periphery of the drum where the laundry is located.  It would not have been within routine skill of one of ordinary skill in the art to know how to overcome the centrifugal forces that affect the laundry and liquid flow within the drum.
Claim 10 states that a discharge unit discharges the additive to the outside of the washing machine.  It would further not be understood by one of ordinary skill in the art how to not only avoid wetting the laundry by the washing water and additive, but to also convey it from the water supply unit, through the drum, and into a drainage unit (e.g. comprising a sump and pump) without the water and additive contacting the laundry.  It would require one of ordinary skill in the art to perform undue experimentation to replicate and practice the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, “based on the temperature inside the drum reaching the first temperature, control the drum to rotate at a second speed at which the laundry is not wet by washing water including the additive.”  However, the next limitation states that the washing water including the additive are put into the drum at the second speed.  These limitations appear to contradict each other because it cannot be understood how washing water and the additive can be put into the drum and not wet the laundry.  For examination purposes it is assumed that the washing water and additive are put into the drum at the second speed and may result in wetting of the laundry.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110146002 by Kim et al. in view of WO2014175264A1 by Endo et al., U.S. Patent Application Publication 20110308102 by Bae et al., and U.S. Patent Application Publication 20180148880 by Xu et al.
As to claim 1, Kim teaches a washing machine comprising a drum 124 (fig. 2); a water supply unit (e.g. valve 131b, nozzle 150) to provide washing water; and a control unit configured to control the drum to rotate at a first speed and then at a second speed (fig. 10, first speed being prior to rotating the drum at a second speed of 400rpm during an eco-rinse) and put washing water into the drum when the drum reaches the second speed (fig. 10, eco-rinsing is performed once the drum reaches the second speed of 400rpm, the eco-rinsing comprising putting washing water into the drum, para. 141).
Kim does not teach an additive input unit in which washing water is combined with an additive.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim to have an additive input unit.  Endo teaches an additive input unit and a water supply unit to supply washing water to the additive input unit (fig. 4, para. 21).  Endo teaches that adding a finishing agent via the additive input unit allows for a scented course (para. 30) that allows a user to add a favorable scent to the laundry (para. 7).  Endo further teaches that the finishing agent is added during a rinsing cycle (para. 8); one of ordinary skill in the art would have also recognized as obvious that adding a finishing agent, such as a softener, is well-known in the art to be performed during a rinsing cycle, such finishing agents commonly including a fragrance.  One of ordinary skill in the art would have therefore been motivated to modify the washing machine taught by Kim to have an additive input unit in order for a fragrant additive to be added to the wash water for rinsing based on the teachings of Endo.
Kim does not teach a temperature adjustment unit to adjust a temperature inside the drum, and therefore does not teach increasing the temperature to a first temperature, rotating the drum at the first speed while increasing the temperature, putting the washing water and additive in the drum at the first temperature and at the second speed, and decreasing the temperature to a second temperature when the additive is put in the drum.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim such that the temperature inside the drum is increased prior to the eco-rinse cycle and decreased upon commencement of the eco-rinse.  Bae teaches a washing machine (para. 55) in which an additive is put in the drum for the purpose of providing a fragrance to the laundry (para. 1).  Bae teaches that the temperature inside the drum during deposition of a fragrance to laundry is ideally 60°C (para. 81, note that the ideal temperature is 30°C at the outlet which is about 30°C lower than inside the drum).  Bae teaches that this temperature results in an ideal scent intensity (para. 81).  Bae further teaches the heater is off during application of the fragrance (step 2, fig. 13) since heating may result in temperatures that may evaporate the fragrance before it is deposited on the laundry (para. 102).  One of ordinary skill in the art would have therefore been motivated to modify the washing machine taught by Kim to have a temperature adjustment unit in order to raise the temperature in the drum prior to rinsing so that an ideal scent intensity is achieved and to lower the temperature upon addition of the scent to prevent evaporation of the fragrance additive, as taught by Bae.
Kim does not teach a vibration detection unit.  However, one of ordinary skill in the art would have recognized as obvious to have a vibration detection unit and to control the drum rotation to stop rotation if the vibration is above a predetermined intensity before reaching the second speed and rotate the drum at the second speed.  Xu teaches that if a drum has an unbalance (correlating to vibration) above a predetermined intensity during acceleration of the drum, the drum should be stopped and a shake-disperse operation be performed before accelerating the drum again (para. 52, fig. 3, step S5).  Xu teaches that this is to prevent damage to the washing machine (para. 52).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kim to have a vibration detection unit in order to stop acceleration of the drum to the second speed when the vibration is above a predetermined threshold in order to prevent damage, and to subsequently control the drum to rotate at the second speed after a shake-disperse operation to reduce the unbalance, as taught by Xu.
One of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim so that the eco-rinse is not performed (including putting an additive in the drum as discussed above) based on the vibration intensity being greater than the predetermined intensity after rotating the drum for a predetermined number of times in view of Xu (para. 52, if the unbalance is not reduced after a number of attempts it is determined that the unbalance cannot be corrected and the drum stops, see fig. 3, step S6).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 6, Kim teaches that the eco-rinse cycle is performed based on the rotation speed of the drum reaching the second (rinsing) speed within a predetermined amount of time (fig. 10), the additive input unit being controlled to put the additive in the drum during the eco-rinse cycle as discussed above.
As to claim 8, one of ordinary skill in the art would have recognized as obvious to maintain the second temperature for a time less than the first time based on the teachings of Bae discussed above, namely to maintain an ideal temperature for fragrance deposition without evaporation of the fragrance.
As to claim 9, Bae teaches that a further cooling step after putting a fragrant additive in the drum is desirable in order to prevent a user from feeling hot when taking laundry out of the drum (para. 103); one of ordinary skill in the art would have recognized as obvious to perform a final cooling at a lower third temperature in order to prevent a user from feeling hot while taking out laundry.  One of ordinary skill in the art would have also recognized as obvious to rotate the drum during the cooling so that the rotation can aid in the heat transfer from the laundry, as well-understood in the art.
As to claim 10, Kim teaches a drainage unit (para. 40) and controlling the drainage unit to drain wash water during its eco-rinse cycle (para. 141), the additive being put in the drum during the eco-rinse cycle as discussed above.  One of ordinary skill in the art would have recognized as obvious to drain the washing water and additive before the temperature is reduced to the third temperature for removal by a user since the draining would be performed during, or immediately after, the eco-rinse as taught by Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711